DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “excluding a first resource from the candidate resource set based on: the first resource being offset from a second resource by one or more reservation periods, and the second resource not being monitored in a sensing window” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method comprising: initializing, by a wireless device and for sidelink pre-emption, a candidate resource set for a sidelink transmission, excluding a first resource from the candidate resource set based on: the first resource being offset from a second resource by one or more reservation periods, and the second resource not being monitored in a sensing window, receiving a sidelink control information (SCI) indicating a resource reservation of the excluded first resource, and transmitting, via the excluded first resource, the sidelink transmission.
2.	Regarding claim 11 –  A wireless device comprising: one or more processors, and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: initialize, by a wireless device and for sidelink pre-emption, a candidate resource set for a sidelink transmission, exclude a first resource from the candidate resource set based on: the first resource being offset from a second resource by one or more reservation periods, and the second resource not being monitored in a sensing window; receive a sidelink control information (SCI) indicating a resource reservation of the excluded first resource, and transmit, via the excluded first resource, the sidelink transmission.
3.	Regarding claim 20 –  A system comprising: a first wireless device comprising one or more first processors and first memory storing first instructions that, when executed by the one or more first processors, cause the first wireless device to: initialize, for sidelink pre-emption, a candidate resource set for a sidelink transmission, exclude a first resource from the candidate resource set based on: the first resource being offset from a second resource by one or more reservation periods, and the second resource not being monitored in a sensing window, receive a sidelink control information (SCI) indicating a resource reservation of the excluded first resource, and transmit, via the excluded first resource, the sidelink transmission, and a second wireless device comprising one or more second processors and second memory storing second instructions that, when executed by the one or more second processors, cause the second wireless device to: receive, via the excluded first resource, the sidelink transmission.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2021/0144736 A1) discloses method and apparatus of handling multiple D2D resources in a wireless communication system.
Khoryaev et al. (US 2020/0229171 A1) discloses methods of autonomous resource selection in NR V2X sidelink communications.
Nimbalker et al. (US 2019/0141647 A1) discloses methods of limited buffer rate matching (LBRM), pre-emption and sidelink synchronization in NR systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
29 March 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465